Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4, 14, 16, 20-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US 2018/0032227 A1) in view of Zheng et al. (WO 2018/004615 A1).

Regarding claim 1, Broxson discloses a system comprising:
a mirror (See Fig 1- Fig 6 and [0048] smart mirror) having a first side and an opposing second side (See [0048] reflective surface facing the user whereas interior of chassis will be darker than the area in from of the reflective surface), the mirror being configured to permit a first portion of light incident on the first side to transmit therethrough and to permit a second portion of the light incident on the first side to reflect therefrom (See [0048-0052] light passes through the first surface in both directions, such as allowing a camera to pickup images,  and also reflects light so as to be seen as a conventional mirror by a user);
an electronic display positioned adjacent to the second side of the mirror such that the electronic display is at least partially visible through the first side of the mirror responsive to the electronic display being at least partially activated (See [0051] interactive display behind one way mirror transmits images through the mirror);
a light source configured to produce light and at least partially aid in illuminating the object responsive to the object being adjacent to the first side of the mirror (See [0055] light source reads on overhead light and supplemental lights); and
a camera positioned adjacent the second side of the mirror, the camera being configured to detect the object (See [0052] camera positioned inside chassis is able to “see” through the one-way mirror).

Zheng discloses that it was known for one or more sensors to be positioned generally about a periphery of the mirror and being configured to detect a presence of and a relative location of an object positioned adjacent to the first side of the mirror (See Fig 2, Left eye sensor, Right eye sensor, Image sensor, Audio sensor located along periphery of mirror and see [0021] [0024-0027] [0031] determine position of user eyes etc.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Broxson with the known methods of Zheng predictably resulting in one or more sensors positioned generally about a periphery of the mirror and being configured to detect a presence of and a relative location of an object positioned adjacent to the first side of the mirror by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of for example sizing a user interface based on a relative distance of a user as suggested by Zheng.

	

Regarding claim 2, Broxon further discloses the system of claim 1, further comprising one or more processors configured to adjust a color or an intensity of the light source (See [0053-0054] controlling an intensity of overhead or supplemental lighting). Broxon and Zheng 
OFFICIAL NOTICE is taken that it was notoriously well known in the arts of lighting to user light-emitting diodes as light sources.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Broxson further with the known notoriously well known methods predictably resulting in employing light-emitting diodes as the light sources of Broxson by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the well known benefits of being longer lasting and more energy efficient lighting sources.

	
Regarding claim 4, Broxson and Zheng further disclose the system of claim 1, wherein the mirror has a first axis and a second axis perpendicular to the first axis, and wherein the one or more sensors are configured to detect a first axial position of the object relative to the first axis of the mirror and a second axial position of the object relative to the second axis of the mirror (See Zheng [0024] [0050] [0057] a given position can be specified in terms of X and Y coordinates.  See [0057] receive the users x-y gaze position, X-Y read on first and second axial positions), the one or more sensor being disposed within a sensor frame that is coupled to the periphery of the mirror (See Fig 2, mirror frame with sensors, see [0023] [0033]).



Regarding claim 16, Broxson and Zheng further disclose the system of claim 1, further comprising: an ambient light sensor included in the camera, the ambient light sensor being configured to detect an ambient light condition; and one or more processors configured to determine a difference between the detected ambient light condition and a desired ambient light condition, wherein at least one of the one or more processors is configured to adjust the light produced by the light source based on the determined difference between the detected ambient light condition and the desired light condition, such that the ambient light condition and the light produced by the light source combine to cause the object to be illuminated according to the desired light condition (See Broxson [0054-0056] adjusting intensity of light and Zheng[0019] [0023] [0029] [0041-0042] adjusting display based on ambient light). 

Regarding claim 20, Broxson and Zheng further disclose the system of claim 1, wherein the display is configured to display one or more user-selectable icons visible to a user through the mirror, and wherein one or more processors are configured to adjust the light produced by the light source responsive to a selection of one of the one or more user-selectable icons (See Fig 6 and [0062-0063] [0079-0080]). 


Regarding claim 22, Broxson and Zheng further disclose the system of claim 1, further comprising one or more processors configured to execute a first application, the display being configured to display a first type of information related the first application, and wherein the camera is configured to monitor an area adjacent to the first side of the mirror, and wherein at least one of the one or more processors is configured to identify the object (See Zheng [0067] [0069] applications, home; See [0027] image sensor attempt to identify the user ).

Regarding claim 24, Broxson and Zheng further disclose  (Currently Amended) The system of claim 22, wherein responsive to the identification of the object, at least one of the one or more processors is configured to cause the display to display a second type of information related to the first application, the second type of information being (i) different from the first type of information and  based on the identified object (See Zheng [0027] image sensor attempt to identify the user; See [0069] a user can create personalized content, See [0055] prestored information associated with users for UI content; see Also Broxson [0063] ).

. 



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US 2018/0032227 A1) in view of Zheng et al. (WO 2018/004615 A1) in view of Soh et al. (US 2018/0074675).

Regarding claim 5, Broxson and Zheng discloses the system of claim 4, Zheng further discloses wherein one or more sensors includes a first set of one or more sensors disposed along a first portion of the mirror parallel to the first axis and sensors disposed along a second opposing portion of the mirror parallel to the first axis (See fig 2, where sensors disposed along a top and bottom frame are parallel to and X-axis direction) and similarly a second set of one or more sensors disposed along a third portion of the mirror parallel to the second axis and one or more sensors disposed along a fourth opposing portion of the mirror parallel to the second axis (See Fig 2, where sensors disposed along a left and right portion of the frame are parallel to the 
Broxson and Zheng does not explicitly disclose wherein the one or more sensors includes a first set of one or more transmitters disposed along a first portion of the mirror parallel to the first axis and a first set of one or more receivers disposed along a second opposing portion of the mirror parallel to the first axis, the first set of one or more transmitters and the first set of one or more receivers configured to detect the first axial position of the object, and wherein the one or more sensors includes a second set of one or more transmitters disposed along a third portion of the mirror parallel to the second axis and a second set of one or more receivers disposed along a fourth opposing portion of the mirror parallel to the second axis, the second set of one or more transmitters and the second set of one or more receivers configured to detect the second axial position of the object.
Soh discloses that it was known to set transmitters and receivers along a the sides of a frame of display (See [0108] [0111] Fig 10).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Broxon further with the known methods of Soh predictably resulting in the one or more sensors includes a first set of one or more transmitters disposed along a first portion of the mirror parallel to the first axis and a first set of one or more receivers disposed along a second opposing portion of the mirror parallel to the .

	
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US 2018/0032227 A1) in view of Zheng et al. (WO 2018/004615 A1) in view of Kim (US 2017/0140732).

Regarding claim 9, Broxson and Zheng disclose the system of claim 1, but do not explicitly disclose further comprising one or more processors configured to cause the display to aid in illuminating the object by activating at least a portion of the display.
Kim discloses that it was known cause a display to aid in illuminating an object by activating at least a portion of the display (See [0087] [0120] [0140] [0142] controlling an internal light of display device according to a distance of a user to the mirror/display).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Broxson with the known methods of Kim 

	
Regarding claim 10, Broxson Zheng and Kim further disclose the system of claim 9, wherein the one or more processors are configured to activate the portion of the display responsive to at least one of the one or more sensors detecting the presence and relative location of the object positioned adjacent to the first side of the mirror (See Broxson and Zheng where proximity of user is detected, see references above, and Kim where [0087] [0120] [0140] [0142] controlling an internal light of display device according to a distance of a user to the mirror/display).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US 2018/0032227 A1) in view of Zheng et al. (WO 2018/004615 A1) in view of Rakow et al. (US 2015/0091947).

Regarding claim 15, Broxson and Zheng disclose the system of claim 14, but do not explicitly disclose wherein the threshold distance is less than about five inches.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Broxson further with the known methods of Rokow predictably resulting in the threshold distance is less than about five inches by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of detecting a proximity even at shorter distances.


Claim 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US 2018/0032227 A1) in view of Zheng et al. (WO 2018/004615 A1) in view of Wright et al. (US 2011/0184239).

Regarding claim 103, Broxson and Zheng disclose the system of claim 1 and where a camera is coupled to the frame (See Fig 5 and [0059-0061]), but do not disclose further comprising an obstruction coupled to the frame and configured to move between a first position where the obstruction obscures the field of view of the camera and a second position where the obstruction does not obscure the field of view of the camera.
Wright discloses that it was known for a image sensor to be provided with an obstruction movable between an obstructing and non-obstructive position (See [0035]).
.

	


Claim 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US 2018/0032227 A1) in view of Zheng et al. (WO 2018/004615 A1) in view of Hong et al. (US 2016/0224304).

Regarding claim 104, Broxson and Zheng disclose the system of claim 1, but does not explicitly disclose wherein the electronic display is a first electronic display, and wherein the system further comprises a second electronic display positioned adjacent to the second side of the mirror such that the second electronic display is at least partially visible through the first side of the mirror responsive to the additional electronic display being at least partially activated, the second electronic display being spaced apart from the first electronic display such that a gap is defined between the first electronic display and the second electronic display.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Broxson with the known methods of Hong predictably resulting in the electronic display is a first electronic display, and wherein the system further comprises a second electronic display positioned adjacent to the second side of the mirror such that the second electronic display is at least partially visible through the first side of the mirror responsive to the additional electronic display being at least partially activated, the second electronic display being spaced apart from the first electronic display such that a gap is defined between the first electronic display and the second electronic display by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing different resources to different display devices as suggested by Hong.

	

Claim 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broxson (US 2018/0032227 A1) in view of Zheng et al. (WO 2018/004615 A1) in view of Wright et al. (US 2011/0184239) in further view of Kim (US 2017/0140732).

Regarding claim 105, Broxson discloses a system comprising:

an electronic display positioned adjacent to the second side of the mirror such that the electronic display is at least partially visible through the first side of the mirror responsive to the electronic display being at least partially activated (See [0051] interactive display behind one way mirror transmits images through the mirror);
a light source configured to produce light and at least partially aid in illuminating the object responsive to the object being adjacent to the first side of the mirror (See [0055] light source reads on overhead light and supplemental lights); and
a camera positioned adjacent the second side of the mirror, the camera being configured to detect the object (See [0052] camera positioned inside chassis is able to “see” through the one-way mirror).
Broxson does not explicitly disclose one or more sensors positioned generally about a periphery of the mirror and being configured to detect a presence of and a relative location of an object positioned adjacent to the first side of the mirror.
Zheng discloses that it was known for one or more sensors to be positioned generally about a periphery of the mirror and being configured to detect a presence of and a relative 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Broxson with the known methods of Zheng predictably resulting in one or more sensors positioned generally about a periphery of the mirror and being configured to detect a presence of and a relative location of an object positioned adjacent to the first side of the mirror by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of for example sizing a user interface based on a relative distance of a user as suggested by Zheng.
Broxson and Zheng disclose where a camera is coupled to the frame (See Fig 5 and [0059-0061]), but do not disclose further comprising an obstruction coupled to the frame and configured to move between a first position where the obstruction obscures the field of view of the camera and a second position where the obstruction does not obscure the field of view of the camera.
Wright discloses that it was known for a image sensor to be provided with an obstruction movable between an obstructing and non-obstructive position (See [0035]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Broxson with the known methods of Zheng predictably resulting in an obstruction coupled to the frame and configured to move between a first position where the obstruction obscures the field of view of the camera and a 
Broxson and Zheng disclose do not explicitly disclose further comprising one or more processors configured to cause the display to aid in illuminating the object by activating at least a portion of the display.
Kim discloses that it was known to activate the portion of the display responsive to at least one of the one or more sensors detecting the presence and relative location of the object positioned adjacent to the first side of the mirror (See Broxson and Zheng where proximity of user is detected, see references above, and Kim where [0087] [0120] [0140] [0142] controlling an internal light of display device according to a distance of a user to the mirror/display)
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Broxson with the known methods of Kim predictably resulting in cause the display to aid in illuminating the object by activating at least a portion of the display by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of controlling lighting to produce a better reflected image as suggested by Kim.


	


Allowable Subject Matter
Claims 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 11, the prior art fails to disclose or fairly suggest, alone or in combination all of the features of claim 11 including the activated portion of the display includes a ring-shaped configuration such that the activated portion of the display is generally aligned with an outer periphery of the object.

Regarding claim 13, the prior art fails to disclose or fairly suggest, alone or in combination all of the features of claim 13 including the activated portion of the display has a shape that corresponds to a shape of the object.

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425